t c summary opinion united_states tax_court rick l archuleta and maureen elizabeth mcgrath archuleta petitioners v commissioner of internal revenue respondent docket no 21109-15s filed date patrick e mcginnis for petitioners blake j corry for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty after concessions the issue for decision is whether petitioners are entitled to deductions claimed on schedule a itemized_deductions for unreimbursed employee business_expenses for car and truck and cell phone expenses related to mr archuleta’s employment background some of the facts have been stipulated and are so found when the petition was filed petitioners resided in california from to date mr archuleta petitioner was employed as a foreman pipefitter at atlas mechanical inc atlas he left atlas in date 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure 2in addition to other concessions respondent concedes the sec_6662 penalty to work in a similar capacity for christian brothers mechanical services inc christian brothers where he worked until date during the year in issue petitioner did not work at either the atlas or the christian brothers office rather he traveled to four temporary worksites from january until date petitioner worked in twentynine palms california at the marine corps air guard combat center from may until date petitioner worked in oceanside california at the marine corps base camp pendleton from september until date petitioner worked in riverside california at the university of california riverside from date through the end of petitioner worked in los alamitos california at the joint forces training base none of the jobs lasted more than a few months the temporary worksites were to miles from petitioners’ residence in hemet california during petitioners owned three vehicles a toyota tundra a volkswagen van and a toyota forerunner petitioner typically worked six days a week each workday he drove from his residence to his then-current worksite sometimes stopping along the way to pick up materials from warehouses owned by his employers or other companies petitioner primarily used the toyota tundra in connection with employment-related travel however he also occasionally used the volkswagen van and the toyota forerunner petitioner did not seek reimbursement from atlas or christian brothers for his employment-related travel_expenses mrs archuleta maintained a calendar with handwritten notes to keep track of the mileage petitioner incurred while traveling on behalf of his employment with atlas and christian brothers also during petitioners had a cell phone plan with at t wireless the cell phone plan consisted of three phone lines including a line for each of petitioner mrs archuleta and their son petitioners’ return was prepared by a paid federal_income_tax return preparer and includes a schedule a on which petitioners claimed a dollar_figure unreimbursed employee_business_expense deduction petitioners’ unreimbursed employee business_expenses include dollar_figure for vehicle expenses calculated on a form 2106-ez unreimbursed employee business_expenses attached to petitioners’ return and dollar_figure for cell phone expenses according to petitioners’ return the deductions for vehicle and cell phone expenses relate to petitioner’s employment with atlas and christian brothers in the notice respondent disallowed deductions for the unreimbursed employee business_expenses for vehicle and cell phone expenses according to the notice petitioners did not establish those expenses were paid and incurred or ordinary and necessary discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable by statute and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir sec_1_6001-1 income_tax regs taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 however an employee_business_expense is not deductible as ordinary and necessary if the employee is entitled to 3petitioners do not claim and the record does not show that the provisions of sec_7491 are applicable and we proceed as though they are not reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 at if an employee is entitled to reimbursement under the employer’s reimbursement policy and fails or forgets to seek it the employee is not allowed a deduction for the expenses see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 79_tc_1 56_tc_936 aff’d without published opinion 456_f2d_1335 2d cir i vehicle expenses petitioners claimed a dollar_figure unreimbursed employee_business_expense deduction for vehicle expenses petitioners computed the deduction for vehicle expenses by applying the applicable standard mileage rate of cents per mile to the business miles he claims to have driven according to respondent petitioners are not entitled to a deduction for vehicle expenses because among other things they have not established that those expenses were not reimbursable by petitioner’s employers respondent’s position is well taken assuming without finding that petitioner has satisfied all other requirements for the vehicle expense deduction petitioners have failed to establish that petitioner was not entitled to reimbursement for those expenses from one or another of his employers in fact petitioner’s testimony strongly suggests that he was according to petitioner he did not seek reimbursement out of concern that his employment might have been terminated under the circumstances he described we understand his reluctance to seek reimbursement but we are not aware of any authority that allows otherwise reimbursable employee business_expenses to be treated otherwise for federal_income_tax purposes because the taxpayer elects not to seek reimbursement for the reasons petitioner advanced because petitioners have failed to carry their burden of proving that petitioner was not eligible for reimbursement from his employers they have failed to establish that the vehicle expenses are deductible ordinary and necessary business_expenses see kerr v commissioner tcmemo_1990_155 it follows that petitioners are not entitled to the deduction for vehicle expenses claimed on their return and respondent’s disallowance of that deduction is sustained ii cell phone expenses petitioners claimed a dollar_figure unreimbursed employee_business_expense deduction for cell phone expenses the cell phone plan consisted of three phone lines including a line for each of petitioner mrs archuleta and their son petitioners failed to provide cell phone records evidencing payment moreover petitioners have not provided any evidence that would allow us to distinguish between charges for business and personal_use thus the court is unable to estimate a deductible amount see 39_f2d_540 2d cir see also 85_tc_731 accordingly petitioners are not entitled to a deduction for cell phone expenses and respondent’s disallowance of that deduction is also sustained to reflect the foregoing decision will be entered under rule 4for cell phones were no longer treated as listed_property under sec_280f and the strict substantiation requirements of sec_274 are not applicable to petitioner’s business-related cell phone usage however petitioner must still show that he used his cell phone for business rather than personal purposes and provide some credible_evidence to establish the extent of business use
